UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 8)* EXFO Inc. / EXFO inc. (Name of Issuer) Subordinate Voting Shares, no par value Multiple Voting Shares (Title of Class of Securities) (CUSIP Number) December31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) X * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. Page 1 of 8 CUSIP NO.30213G 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person (entities only) Germain Lamonde (personally and through Fiducie Germain Lamonde & G.Lamonde Investissements Financiers Inc.) 2. Check the Appropriate Box if a Member of a Group (a) (b)X 3. S.E.C. Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Personwith: (5)Sole Voting Power 31,643,000 Multiple Voting Shares 4,229,358 Subordinate Voting Shares (6)Shared Voting Power Nil (7)Sole Dispositive Power 31,643,000 Multiple Voting Shares 4,229,358 Subordinate Voting Shares (8)Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person Multiple Voting Shares Subordinate Voting Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row 9 % Class % Total %Vote Fiducie Germain Lamonde G. Lamonde Investissements Financiers Inc. G. Lamonde Investissements Financiers Inc. Germain Lamonde Type of Reporting Person IN Page 2 of 8 CUSIP NO.30213G 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person (entities only) Fiducie Germain Lamonde 2. Check the Appropriate Box if a Member of a Group (a) (b)X 3. S.E.C. Use Only 4. Citizenship or Place of Organization Quebec, Canada Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power 1,900,000 Multiple Voting Shares (6)Shared Voting Power Nil (7)Sole Dispositive Power 1,900,000 Multiple Voting Shares (8)Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person Multiple Voting Shares Subordinate Voting Shares Ø Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row 9 % Class % Total %Vote Fiducie Germain Lamonde Type of Reporting Person OO Page 3 of 8 CUSIP NO.30213G 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person (entities only) G.Lamonde Investissements Financiers Inc. 2. Check the Appropriate Box if a Member of a Group (a) (b)X 3. S.E.C. Use Only 4. Citizenship or Place of Organization Quebec, Canada Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power 29,743,000 Multiple Voting Shares 4,000,000 Subordinate Voting Shares (6)Shared Voting Power Nil (7)Sole Dispositive Power 29,743,000 Multiple Voting Shares 4,000,000 Subordinate Voting Shares (8)Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person Multiple Voting Shares Subordinate Voting Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row 9 % Class % Total %Vote G. Lamonde Investissements Financiers Inc. G. Lamonde Investissements Financiers Inc. Type of Reporting Person CO Page 4 of 8 CUSIP NO.30213G 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person (entities only) Germain Lamonde 2. Check the Appropriate Box if a Member of a Group (a) (b)X 3. S.E.C. Use Only 4. Citizenship or Place of Organization Quebec, Canada Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power 229,358 Subordinate Voting Shares (6)Shared Voting Power Nil (7)Sole Dispositive Power 229,358 Subordinate Voting Shares (8)Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person Multiple Voting Shares Ø Subordinate Voting Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row 9 % Class % Total %Vote Germain Lamonde Type of Reporting Person IN Page 5 of 8 ITEM 1(a). NAME OF ISSUER The name of the issuer is EXFO Inc./EXFO inc. (“EXFO”). ITEM 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES EXFO’s principal executive offices are located at 400 Godin Avenue, Quebec, Quebec G1M 2K2, Canada. ITEM 2(a). NAME OF PERSON FILING This Schedule 13G is being filed on behalf of the following persons (the "Reporting Persons"): (i)Germain Lamonde ("Mr. Lamonde"); (ii)Fiducie Germain Lamonde (“FGL”); and (iii)G. Lamonde Investissements Financiers Inc. (“GLIF”). ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE: Germain Lamonde: 3044 Henri-Bernatchez, St-Augustin-de-Desmaures, Quebec, Canada, G3A 2Y1. FGL, GILF: c/o EXFO Inc., 400 Godin Avenue, Quebec, Quebec G1M 2K2, Canada. ITEM 2(c). CITIZENSHIP: Mr. Lamonde: a Canadian citizen. FGL: a trust existing pursuant to Quebec law, Canada. GLIF: a corporation existing pursuant to the Business Corporations Act of Québec, Canada. ITEM 2(d). TITLE OF CLASS OF SECURITIES: Multiple Voting Shares Subordinate Voting Shares, no par value ITEM 2(e). CUSIP NUMBER: Page 6 of 8 ITEM 3. No changes. ITEM 4. OWNERSHIP As of December31, 2013, Mr. Lamonde beneficially owned an aggregate of 31,643,000 Multiple Voting Shares and 4,229,358 Subordinate Voting Shares, which represent approximately 92.88% of the voting power in EXFO and 59.35% of the issued and outstanding shares of EXFO, being 31,643,00 Multiple Voting Shares and 28,801,683 Subordinate Voting Shares. As of December 31, 2013, Mr. Lamonde had the sole power to vote or direct the vote of 31,643,000 Multiple Voting Shares and 4,229,358 Subordinate Voting Shares and the sole power to dispose or to direct the disposition of 31,643,000 Multiple Voting Shares and 4,229,358 Subordinate Voting Shares. Of the 31,643,000 Multiple Voting Shares beneficially owned by Mr.Lamonde, 29,743,000 Multiple Voting Shares were held of record by GLIF, 1,900,000 Multiple Voting Shares were held of record by FGL. Of the 4,229,358Subordinate Voting Shares beneficially owned by Mr. Lamonde, 4,000,000Subordinate Voting Shares were held of record by GLIF and 229,358Subordinate Voting Shares were held of record by Mr. Lamonde. GLIF is controlled by Mr.Lamonde, and the FGL is a family trust for the benefit of Mr.Lamonde and members of his family. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATION Not applicable. Page 7 of 8 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Dated:January 24th, 2014 /s/ Germain Lamonde Germain Lamonde FIDUCIE GERMAIN LAMONDE By/s/ Germain Lamonde Name: Germain Lamonde Title: Trustee G. LAMONDE INVESTISSEMENTS FINANCIERS INC. By/s/ Germain Lamonde Name: Germain Lamonde Title: President Page 8 of 8
